With his application for leave to file a second motion to reinstate the appeal, appellant brings forward the certificate of the clerk of the trial court showing the term of court at which the conviction occurred adjourned on the 4th day of December, 1936. We find in the original transcript an appeal bond which was approved by the sheriff and the trial judge on November 30, 1936, and filed December 1, 1936. Thus, it appears that appellant did not enter into a recognizance in term time in order to secure his enlargement pending appeal; but while the court was still in session he *Page 223 
executed and filed an appeal bond. See Arts. 816 and 818, C. C. P. This court acquires no jurisdiction of an appeal where an appeal bond is filed during the trial term of court. See Carr v. State, 81 S.W.2d 86; Zepeda v. State, 7 S.W.2d 527; Hale v. State, 219 S.W. 1097; Butler v. State,300 S.W. 937.
The application for leave to file a second motion to reinstate the appeal is denied.
Denied.
              ON THIRD MOTION TO REINSTATE APPEAL.